Case: 1:19-cv-08377 Document #: 29 Filed: 07/01/20 Page 1 of 3 PagelD #:134

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLNOIS

GILBERTO CARMONA,

Vv.

Plaintiff,

T&L PRODUCE, INC. d/b/a
ROINS FOOD DISTRIBUTION,
BELLISSIMO DISTRIBUTION,
LLC. D/B/A GRECO &

SONS and GEORGE TSEKOS,

Defendants.

EASTERN DIVISION
)
)
)
)
) No. 19 CV 08377
)
) Honorable Manish S. Shah
)
) Honorable Sunil R. Harjani,
) Magistrate Judge
)
)
)

NOTICE OF SERVICE OF INITIAL MIDP DISCLOSURES

Please take notice that on the 30" day of June 2020, plaintiff caused to be served on

defendants, Plaintiff's Mandatory Initial Disclosures Pursuant to the Mandatory Initial Discovery

Pilot Program upon the following:

Kevin Frey
Kfrey(@lanermuchin.com
Laner Muchin, Ltd.

515 North State Street
Suite 2800

Chicago, Illinois 60654

 

Rachel L. Schaller
rschaller(@taftlaw.com

Taft Stettinius & Hollister LLP
Andrew Sean Murphy
amurphy@tafitlaw.com

111 E. Wacker Drive

Suite 2800

Chicago, Illinois 60601
Case: 1:19-cv-08377 Document #: 29 Filed: 07/01/20 Page 2 of 3 PagelD #:135

/ Patrick J Gorman

Dennis R. Favaro
dfavaro(@favarogerman.com
Patrick J. Gorman
pgorman(@favarogorman.com
Favaro & Gorman, Ltd.

835 Sterling Avenue

Suite 100

Palatine, Illinois 60067

(847) 934-0060
Case: 1:19-cv-08377 Document #: 29 Filed: 07/01/20 Page 3 of 3 PagelD #:136

CERTIFICATE OF SERVICE

I, Nicola Michel, hereby certify that on July 1, 2020, I served a copy of the foregoing
Notice of Service of Initial MIDP Disclosures for filing and uploading to the CM/ECF System
who will send such notification upon the following

Kevin Frey
kfrev@lanermuchin.com
Laner Muchin, Ltd.

515 North State Street
Suite 2800

Chicago, Illinois 60654

Rachel L. Schaller
rschaller(@tafilaw.com

Taft Stettinius & Hollister LLP
Andrew Sean Murphy
amurphy@tafilaw.com

111 E. Wacker Drive

Suite 2800

Chicago, Illinois 60601

Le Abln/

Nicola Michel

Favaro & Gorman, Ltd.
835 Sterling Avenue
Suite 100

Palatine, Illinois 60067
